DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-14 and 18-23 are pending.
	Claims 1-14 and 18-23 are allowed.


Introduction
There is no prior art that teaches alone or in combination all the elements of the independent claims and the disclosure and claims are in condition for allowance with respect to formalities, therefore claims 1-14 and 18-23 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Applicant's Attorney: Tony Orsi on Friday 7 January 2022.
The application has been amended as follows: 
In the Abstract on line 1, delete “Various embodiments are described herein of” and replace “an” with “An”.
In claim 21 on line 3, replace “portion of the harness arrangement that is secured to a portion of the equine’s head” with “portion of the harness arrangement that is capable of securing the harness arrangement to a portion of the equine’s head”


Allowable Subject Matter
Claims 1-14 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 and 5:
1) An equine respiratory prosthetic device comprising a nostril prosthesis comprising: 
a prosthesis body being sized and shaped to fit the contours of the nostril of an equine, 
the prosthesis body having a first passageway therethrough; 
and a protruding portion adjacent to the prosthesis body for insertion into the nostril cavity and being sized and shaped to extend into a false nostril of the equine to thereby secure the nostril prosthesis to the nostril of the equine. 
5) An equine respiratory prosthetic device comprising: 
a pair of interlinked nostril prostheses each nostril prosthesis comprising: 

the prosthesis body having a first passageway therethrough and having a coupling portion allowing for coupling of a supplemental respiratory device to the prosthesis body; 
a protruding portion adjacent to the prosthesis body for insertion into a nostril cavity of the equine and being sized and shaped to extend into a false nostril of the equine to thereby secure the nostril prosthesis to the nostril; 
and linking portions to allow the nostril prosthesis to be held in place; and a harness arrangement for interlinking the nostril prostheses to each other and for securing the nostril prosthesis to the head of the equine. 

Independent claims 1 and 5 include the following claimed feature that was not found in the prior art: "a protruding portion adjacent to the prosthesis body for insertion into the nostril cavity and being sized and shaped to extend into a false nostril of the equine to thereby secure the nostril prosthesis to the nostril of the equine".

The closest prior art to the novel feature are:
US 2672138 (Carlock) is a nasal prosthesis with a prosthesis body sized and shaped to fit the contours of the nostril and there is a protruding portion adjacent to the prosthesis body to secure the nostril prosthesis to the nostril, but this nostril prosthesis is for a human not an equine therefore is not sized and shaped to extend into the false nostril of an equine.
US 5666948 (Matson) is an inhaler for a horse that has a passageway that is long enough that it extends past the false nostril but no part extends into the false nostril

US 2005/0039739 (Penner et al.) is an inhaler for a horse that has a passageway that is long enough that it extends past the false nostril but no part extends into the false nostril
US 7111589 (Terwilliger et al.) is a nostril support device for horses that clips on to the horse’s nostril but does not extend up into the false nostril.
US 7175645 (Blach et al.) is a nasal support device for horses that is similar to nasal strips for people to stop snoring that I sits on the exterior of the nose and holds the nostrils open.
US 7260923 (Moss et al.) is a filtering face piece respirator for a horse that does not extend into the horse’s nostrils at all.
US 2007/0277832 (Doshi et al.) is a nasal respiratory device for a human that has a somewhat similar shape to the claimed prosthesis body but without the claimed false nostril insert.
US 2016/0235512 (Miller et al.) is an animal intranasal administration device that has a somewhat similar shape to the claimed prosthesis body but without the claimed false nostril insert.
US 2020/0297468 (Marr et al.) is an animal intranasal administration device that has a somewhat similar shape to the claimed prosthesis body but without the claimed false nostril insert.
FR 2991571 (Thierry) is a nasal prosthesis for an equine with a prosthesis body sized and shaped to fit the contours of the nostril but without the claimed false nostril insert.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THEISEN whose telephone number is (571)272-8361. The examiner can normally be reached Monday - Friday (9am- 5:30pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERIC THEISEN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785